DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 112(f) Claim Interpretation is withdrawn as Claim 14 has been amended.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 2006/016158 A1) in view of Hill (US 2008/0071626 A1) and Kawai (US 2008/0319877 A1).

Regarding Claim 1, and similarly Claim 14;
Noguichi discloses a method of controlling a screen generating server that generates a WEB page based on a request from a client terminal (FIG. 3-5), comprising: 
	obtaining a first parameter and a second parameter from the client terminal, the first parameter identifying a predetermined device and the second parameter a consumable of the device in a case where a level of a volume of recording agent included in the consumable is lower than a predetermined value (FIG. 3-5 and FIG. 6 – Detect Ink Remaining Amounts → Generate Web Support URL by appending data of remaining amount levels..., retailer information, and model... and [0048]-[0049] - Also, a model designated as an argument is displayed, as indicated by 502. Reference numeral 506 denotes an ink tank purchase information field. Ink tank names 503, ink tank remaining amount icons 504, and ink tank purchase count input fields 505 are displayed in correspondence with the number of ink tanks of the corresponding printer model in accordance with ink tank remaining amount information designated by an argument of the support service URL);
	obtaining access information, the access information being obtained based on the obtained first parameter, the access information to access a distributor site that is a site of a distributor where the device has been purchased (FIG. 3-5 and FIG. 6 – Acquire Printer Retailer Information and [0045] - Reference numeral 306 denotes an area that displays a shop name where the user purchased the printer and [0048]-[0049]);
	obtaining second product information, the second product information being obtained by using the access information, wherein the second product information... and is information of a product that is specified by the consumable and is sold in the distributor site (FIG. 3-6);
...
wherein in the step of obtaining second product information, fourth product information that is information of a further product sold in the distributor site is further obtained...  including the ... material as the consumable (FIG. 3-6); As constructed from FIG. 6, the distributor can sell multiple products (i.e., Ink Tanks, in which, each Ink Tank represents its own product)
	generating based on the obtained second product information, the WEB page (FIG. 3-6);
	transmitting the generated WEB page to the client terminal (FIG. 3-6).
... 
wherein in the step of generating the WEB page, the WEB page is generated based on the ... fourth product information besides ... the second product information (FIG. 3-6).
Noguichi fails to explicitly disclose:
obtaining first product information, the first product information being obtained based on the second parameter, wherein the first product information is information of a product that is specified by the consumable and is sold by a vendor of the device; 
	...wherein [a] second product information is the same type of information as the first product...
wherein, in the step of obtaining first product information, third product information that is information of a further product sold by the vendor is further obtained, the further product being different from a product corresponding to the first product information and including the same material as the consumable; 
[[wherein in the step of obtaining second product information, fourth product information that is information of a further product sold in the distributor site is further obtained]] the further product being different from a product corresponding to the second product information, including the same material as the consumable, and being the same product as a product corresponding to the third product information; and 
wherein in the step of generating the WEB page, the WEB page is generated based on the third product information and the fourth product information besides the first product information and the second product information.
	However, in an analogous art, Hill teaches
obtaining first product information, the first product information being obtained based on the second parameter, wherein the first product information is information of a product that is specified by the consumable and is sold by a vendor of the device (Hill, FIG. 4 and FIG. 7 – 714/722 and [0050] - The database 428 stores, for example, user information, billing information, shipping information, consumable preferences, vendor preferences, consumable threshold levels, inventory threshold levels, local inventory contents, combinations of the foregoing, and other information discussed herein and [0060] - The comparison module 614 searches the vendor sites 412 for offers of particular consumables. If pricing information is available, the comparison module 614 displays to the user a list of prices from the different vendor sites 412 offering the particular consumables. Thus, the user can compare prices before deciding to order the particular consumables. The ordering module 616 allows the user to place an order for the particular consumables and [0063] - As shown in FIG. 7, each of the consumables may be associated with a unique ID that may include, for example, the consumable manufacturer's model number for the particular consumable and [0064] - In another embodiment, actual prices may be displayed next to the respective vendor names.);
obtaining second product information ...wherein [a] second product information is the same type of information as the first product... (Hill, [0060] - The comparison module 614 searches the vendor sites 412 for offers of particular consumables. If pricing information is available, the comparison module 614 displays to the user a list of prices from the different vendor sites 412 offering the particular consumables. Thus, the user can compare prices before deciding to order the particular consumables. The ordering module 616 allows the user to place an order for the particular consumables);
third product information... (FIG. 7)
fourth product information...  (FIG. 7) and [concepts of ...being the same product as a product corresponding to the ... product information] (Hill, [0060]).
wherein in the step of generating the WEB page, the WEB page is generated based on [a] third product information and [a] fourth product information besides [a] first product information and [a] second product information (FIG .7).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Hill to the generates a WEB page based on a request from a client terminal of Noguichi to include obtaining first product information, the first product information being obtained based on the second parameter, wherein the first product information is information of a product that is specified by the consumable and is sold by a vendor of the device; obtaining second product information ...wherein [a] second product information is the same type of information as the first product third product information...; fourth product information... [concepts of ...being the same product as a product corresponding to the ... product information]; and wherein in the step of generating the WEB page, the WEB page is generated based on [a] third product information and [a] fourth product information besides [a] first product information and [a] second product information (FIG .7).
One would have been motivated to combine the teachings of Hill to Noguichi to do so as it provides / allows simplifying the reordering of consumables for... machines (Hill, [0002]).  
Further, in an analogous art, Kawai teaches 
wherein, in the step of obtaining first product information, third product information that is information (Kawai,  FIG. 10 and [0008] - Generally, supply units such as toner cartridges provided from third party vendors, have more possibilities of causing quality troubles and mismatch with image forming apparatuses, compared to proper products and [0140] and [0143] - f the vendor information of the plurality vendors, which is stored in the memory chip 17 of the toner cartridge, includes that of a third party vendor which product quality guaranteed by the manufacturer of the image forming apparatus 1, users can arbitrarily select a preferable product in pure consideration of price and etc., regardless of whether or not it is proper. As a matter of course, all of the plurality of vendors can be third party ones, and also can be those providing proper products).
[[wherein in the step of obtaining (Kawai,  FIG. 10 and [0008] - Generally, supply units such as toner cartridges provided from third party vendors, have more possibilities of causing quality troubles and mismatch with image forming apparatuses, compared to proper products and [0140] and [0143] - f the vendor information of the plurality vendors, which is stored in the memory chip 17 of the toner cartridge, includes that of a third party vendor which product quality guaranteed by the manufacturer of the image forming apparatus 1, users can arbitrarily select a preferable product in pure consideration of price and etc., regardless of whether or not it is proper. As a matter of course, all of the plurality of vendors can be third party ones, and also can be those providing proper products).; and 
wherein in the step of generating the WEB page, the WEB page is generated based on [a] third product information and [a] fourth product information besides [a] first product information and [a] second product information (Kawai, FIG. 10).
Therefore, it would have been obvious to try, by one of ordinary skill in the art at effective filing date of the invention to utilize concepts of obtaining third/fourth product information, in which the product being different from a product corresponding to the first/second production information, but still being same material as the consumable (i.e., toner cartridges provided by third parties) and incorporate them into the system of Noguichi and Hill that in combination teach having webpage in which a consumable is provided for purchase from distributor or different vendor(s) to thereby product from a finite number of identified, predictable potential solutions the result in which a distributor and/or different vendor can list multiple different consumables (i.e., oem/third party) which are purchasable from the distributor and/or different vendor to the recognized need (i.e., comparison based shopping for pure consideration of price, see Kawai [0143]) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (providing products from a plurality of vendors for display, see Kawai, [0143]).


Regarding Claim 5;
Noguichi and Hill and Kawai disclose the method to Claim 1.
Hill further teaches wherein the second product information includes a second product price that is a price in the distributor site (Hill, FIG. 4 and FIG. 7 – 718 and [0060] - The comparison module 614 searches the vendor sites 412 for offers of particular consumables. If pricing information is available, the comparison module 614 displays to the user a list of prices from the different vendor sites 412 offering the particular consumables. Thus, the user can compare prices before deciding to order the particular consumables. The ordering module 616 allows the user to place an order for the particular consumables and [0063] - As shown in FIG. 7, each of the consumables may be associated with a unique ID that may include, for example, the consumable manufacturer's model number for the particular consumable and [0064] - In another embodiment, actual prices may be displayed next to the respective vendor names.).

Regarding Claim 6;
Noguichi and Hill and Kawai disclose the method to Claim 1.
Hill further teaches wherein the second product information includes a product page URL for purchasing a product corresponding to the product specified by the first product information in the distributor site (Hill, FIG. 4 and FIG. 7 – 718 and [0060] - The comparison module 614 searches the vendor sites 412 for offers of particular consumables. If pricing information is available, the comparison module 614 displays to the user a list of prices from the different vendor sites 412 offering the particular consumables. Thus, the user can compare prices before deciding to order the particular consumables. The ordering module 616 allows the user to place an order for the particular consumables and [0063] - As shown in FIG. 7, each of the consumables may be associated with a unique ID that may include, for example, the consumable manufacturer's model number for the particular consumable and [0064] - By following the link, the web browser may be directed to a search results page of the selected vendor's site displaying the results of an automatic search for the consumables. The search results page may include an order form at least partially completed by the consumer management portal 414, as discussed herein. Alternatively, selecting the link directs the web browser directly to an order form without showing search results... In another embodiment, actual prices may be displayed next to the respective vendor names.).

Regarding Claim 9;
Noguichi and Hill and Kawai disclose the method to Claim 1.
	Noguichi further discloses wherein the first product information is a plurality of first product prices [from a retailer where the printer was purchased] ([0051] and FIG. 5).  
Noguichi fail to explicitly disclose... the second product information is a plurality of second product prices
However, in an analogous art, Hill further teaches ... the second product information is a plurality of second product prices (Hill, FIG. 4 and FIG. 7 – 718 and [0060] - The comparison module 614 searches the vendor sites 412 for offers of particular consumables. If pricing information is available, the comparison module 614 displays to the user a list of prices from the different vendor sites 412 offering the particular consumables. Thus, the user can compare prices before deciding to order the particular consumables. The ordering module 616 allows the user to place an order for the particular consumables and [0063] - As shown in FIG. 7, each of the consumables may be associated with a unique ID that may include, for example, the consumable manufacturer's model number for the particular consumable and [0064] - In another embodiment, actual prices may be displayed next to the respective vendor names.);
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, further combine Hill’s comparison module [and] searching [of] vendor site for a list of prices from the different vendor sites offering the particular consumable and incorporate it into the system of Noguichi’s “default” retailer since there are a finite number of identified, predictable potential solutions (i.e. displaying prices of consumables from vendors) to the recognized need (comparing prices to save money) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (i.e., adding additional vendors to the default retailer to encompass a full view or prices for potential savings).

Regarding Claim 10;
Noguichi and Hill and Kawai disclose the method to Claim 1.
Hill further teaches wherein in the step of obtaining the first and second parameters a parameter indicating region information is further obtained includes region information (Hill, [0037]).

Regarding Claim 11;
Noguichi and Hill and Kawai disclose the method to Claim 1.
Hill further teaches wherein, in the step of obtaining access information, the access information for a plurality of distributor sites is obtained based on the region information (Hill, FIG. 4and FIG. 7 and [0037] and [0060] - The comparison module 614 searches the vendor sites 412 for offers of particular consumables. If pricing information is available, the comparison module 614 displays to the user a list of prices from the different vendor sites 412 offering the particular consumables. Thus, the user can compare prices before deciding to order the particular consumables. The ordering module 616 allows the user to place an order for the particular consumables and [0063] - As shown in FIG. 7, each of the consumables may be associated with a unique ID that may include, for example, the consumable manufacturer's model number for the particular consumable and [0064] - In another embodiment, actual prices may be displayed next to the respective vendor names.);).

Regarding Claim 12;
Noguichi and Hill and Kawai disclose the method to Claim 1.
Noguichi and Hill and Kawai both disclose/teach wherein the predetermined device is a printer and the first product information and the second product information are information on an ink (Noguichi FIG. 3 and FIG. 5 and Hill, FIG. 7)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 2006/016158 A1) in view of Hill (US 2008/0071626 A1) and Kawai (US 2008/0319877 A1) and further in view of Takahashi et al. (US 2007/00255628 A1)

Regarding Claim 3;
Noguichi and Hill and Kawai disclose the method to Claim 1.
Hill further teaches a first parameter (FIG. 6) and wherein the second parameter is a number of a consumable in the device (Hill, [0063] - As shown in FIG. 7, each of the consumables may be associated with a unique ID that may include, for example, the consumable manufacturer's model number for the particular consumable).
Similar rationale and motivation is noted for the combination of Hill to Noguichi and Hill, as per Claim 1 above.
Noguichi and Hill and Kawai disclose fail to explicitly disclose wherein the ... parameter is a serial number of the device ...
However, in an analogous art, Takahashi teaches disclose wherein the... parameter is a serial number of the device... (FIG. 9 and [0046] – serial number)
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi to the parameter of Noguichi and Hill and Kawai to include wherein the... parameter is a serial number of the device...
One would have been motivated to combine the teachings of Takahashi to Noguichi and Hill and Kawai to do so as it provides / allows facilitating replenishment of consumables in a device. (Takahashi, [0013]).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 2006/016158 A1) in view of Hill (US 2008/0071626 A1) and Kawai (US 2008/0319877 A1) and further in view of Kano et al. (US 2006/0077774 A1).

Regarding Claim 4;
Noguichi and Hill and Kawai disclose the method to Claim 1.
Noguichi further teaches concepts of the first product information (FIG. 3 and FIG. 5 and [0044] and [0045])
	Hill further teaches... stored in the database (Hill, FIG. 4 and FIG. 7 – 714/722 and [0050] - The database 428 stores, for example, user information, billing information, shipping information, consumable preferences, vendor preferences, consumable threshold levels, inventory threshold levels, local inventory contents, combinations of the foregoing, and other information discussed herein).
Similar rationale and motivation is noted for the combination of Hill to Noguichi and Hill, as per Claim 1 above.
Noguichi and Hill and Kawai disclose fail to explicitly disclose wherein the first product information includes a product number and a first product price that is a price stored ... 
However, in an analogous art, Kano teaches wherein the first product information includes a product number and a first product price that is a price stored in [a] database (Kano, [0071]-[0082] - The "Main unit SRP" indicates a suggested retail price by a maker).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Kano to first product information of Noguichi and Hill and Kawai to include wherein the first product information includes a product number and a first product price that is a price stored in [a] database
One would have been motivated to combine the teachings of Kano to Noguichi and Hill and Kawai to do so as it provides / allows for providing an operating ratio, print cost and the like, and relates for an apparatus information obtaining apparatus for obtaining apparatus information (Kano, [0013]).  

Claim(s) 7, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 2006/016158 A1) in view of Hill (US 2008/0071626 A1) and Kawai (US 2008/0319877 A1) and further in view of Examiner’s Official Notice.

Regarding Claim 7;
Noguichi and Hill and Kawai disclose the method to Claim 1.
Hill further teaches concepts of only stores in which the consumables 101 are currently in stock may be listed. (Hill, [0040].).
Noguichi and Hill and Kawai fail to explicitly disclose wherein the second product information includes information indicating that product corresponding to the second product information is not avaialbe in the distributor site.
The examiner takes Examiner’s Official Notice that it is notoriously old and well known in the e-shopping arts to have a Web Page for a distributor/vendor/seller/etc.  list that a product is not available or out of stock on the distributor/vendor/seller/etc. site.
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to method of Noguichi and Hill and Kawai to include the features as noted above.  
One would have been motivated to combine the teachings of Kano to Noguichi and Hill to do so as it provides / allows for a consumer to view real time availability at a given distributor/vendor/seller/etc. site.




Regarding Claim 8;
Noguichi and Hill and Kawai disclose the method to Claim 1.
Noguichi and Hill and Kawai disclose fail to explicitly disclose wherein, in the obtaining access information, a last access time of accessing t device is further obtained. 
The examiner takes Examiner’s Official Notice that it is notoriously old and well known in the computing arts to obtain information in which an account or a device as last accessed (i.e., last time a user logged on and/or the last time a device was accessed for tracking purposed).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to method of Noguichi and Hill to include the features as noted above.  
One would have been motivated to combine the teachings of Kano to Noguichi and Hill and Kawai to do so as it provides / allows for historical tracking of device access.  



Regarding Claim 15;
Noguichi and Hill and Kawai disclose the method to Claim 1.
Noguichi and Hill and Kawai disclose fail to explicitly disclose wherein the volume of recording agent included in a product corresponding to the third product information or the fourth product information is different from that of recording agent included in a product corresponding the first product information or the second product information.
The examiner takes Examiner’s Official Notice that it is notoriously old and well known in the consumable arts to construct consumables with different volumes, thus a OEM or Third Party can construct a consumable that would contain greater or less volume than a given consumable (i.e., standard consumable or high volume consumable). 
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to method of Noguichi and Hill to include the features as noted above.  
One would have been motivated to combine the teachings of Kano to Noguichi and Hill and Kawai to do so as it provides / allows for a consumer to select a consumables that may last longer.   

Regarding Claim 16;
Noguichi and Hill and Kawai disclose the method to Claim 1.
Noguichi and Hill and Kawai fail to explicitly disclose wherein the further product corresponding to the third product information and the fourth product information includes a package product including a plurality of new consumables.
The examiner takes Examiner’s Official Notice that it is notoriously old and well known in the [e]-shopping/consumable arts to create a consumable bundle that can contain multiple consumables for a device (i.e., extra black/color c consumables artridges or a combination of black/color consumables).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of EON to method of Noguichi and Hill to include the features as noted above.  
One would have been motivated to combine the teachings of Kano to Noguichi and Hill and Kawai to do so as it provides / allows for a consumer to select a consumables that may last longer and may be cheaper due to bundled prices.  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 2006/016158 A1) in view of Kawai (US 2008/0319877 A1).

Regarding Claim 17;
Noguichi discloses a method of controlling a screen generating server that generates a WEB page based on a request from a client terminal, comprising (FIG. 3-5), comprising: 
	obtaining a parameter from the client terminal, the parameter indicating a consumable of the device in a case where a level of a volume of recording agent included in the consumable is lower than a predetermined value (FIG. 3-5 and FIG. 6 – Detect Ink Remaining Amounts → Generate Web Support URL by appending data of remaining amount levels..., retailer information, and model... and [0048]-[0049] - Also, a model designated as an argument is displayed, as indicated by 502. Reference numeral 506 denotes an ink tank purchase information field. Ink tank names 503, ink tank remaining amount icons 504, and ink tank purchase count input fields 505 are displayed in correspondence with the number of ink tanks of the corresponding printer model in accordance with ink tank remaining amount information designated by an argument of the support service URL);
	obtaining first product information, the first product information being obtained based on the obtained parameter, wherein the first product information is information of a product that is specified by the consumable and is sold by a vendor of the device (FIG. 3-5 and FIG. 3-5 and FIG. 6 – Detect Ink Remaining Amounts → Generate Web Support URL by appending data of remaining amount levels..., retailer information, and model... and [0045] - Reference numeral 306 denotes an area that displays a shop name where the user purchased the printer and [0048]-[0049] - Also, a model designated as an argument is displayed, as indicated by 502. Reference numeral 506 denotes an ink tank purchase information field. Ink tank names 503, ink tank remaining amount icons 504, and ink tank purchase count input fields 505 are displayed in correspondence with the number of ink tanks of the corresponding printer model in accordance with ink tank remaining amount information designated by an argument of the support service URL);
generating, based on the obtained first product information, the WEB page (FIG. 6); and transmitting the generated WEB page to the client terminal (FIG. 6).
wherein, in the step of obtaining first product information, second product information that is information of a further product sold by the vendor is further obtained and including... the material as the consumable (FIG. 3-6); As constructed from FIG. 6, the distributor can sell multiple products (i.e., Ink Tanks, in which, each Ink Tank represents its own product)and 
wherein in the step of generating the WEB page, the WEB page is generated based on the second product information besides the first product information (FIG. 6).
Noguichi fails to explicitly disclose wherein, in the step of obtaining first product information, second product information that is information of a further product sold by the vendor is further obtained, the further product being different from a product corresponding to the first product information and including the same material as the consumable; and 
wherein in the step of generating the WEB page, the WEB page is generated based on the second product information besides the first product information.
Further, in an analogous art, Kawai teaches 
wherein, in the step of obtaining first product information, second product information that is information same material as the consumable(Kawai,  FIG. 10 and [0008] - Generally, supply units such as toner cartridges provided from third party vendors, have more possibilities of causing quality troubles and mismatch with image forming apparatuses, compared to proper products and [0140] and [0143] - f the vendor information of the plurality vendors, which is stored in the memory chip 17 of the toner cartridge, includes that of a third party vendor which product quality guaranteed by the manufacturer of the image forming apparatus 1, users can arbitrarily select a preferable product in pure consideration of price and etc., regardless of whether or not it is proper. As a matter of course, all of the plurality of vendors can be third party ones, and also can be those providing proper products).
wherein in the step of generating the WEB page, the WEB page is generated based on [a] second product information besides [a] first product information (Kawai, FIG. 10).
Therefore, it would have been obvious to try, by one of ordinary skill in the art at effective filing date of the invention to utilize concepts of obtaining second product information, in which the product being different from a product corresponding to the first product information, but still being same material as the consumable (i.e., toner cartridges provided by third parties) and incorporate them into the system of Noguichi that in combination teach having webpage in which multiple consumables may be listed to thereby predict from a finite number of identified, predictable potential solutions the result in which a distributor can list multiple different consumables (i.e., oem/third party) which are purchasable from the distributor to the recognized need (i.e., comparison based shopping for pure consideration of price, see Kawai [0143]) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (providing products from a plurality of vendors for display, see Kawai, [0143]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Shimada (US 6,375,308 B1) – describes an ink cartridge constructed to contain different volumes (see, Claim 16, 32, and 53).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627